DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-9 are currently pending. Claim 1 is rejected. Claims 4-9 are withdrawn from consideration. 
Response to Arguments
Applicant’s arguments, see Pg. 5-6 of the response, filed May 18, 2022, with respect to the objection of the Specification and rejection of Claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of amendments. The objection of the Specification and rejection of Claim 3 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see Pg. 5 of the response, filed with respect to the 35 U.S.C. 112(f) interpretation of “reinforcing member” have been fully considered and are persuasive in light of amendments.
Applicant has amended such that placeholder term is now modified by sufficient structure to perform its claimed function. Specifically, the reinforcement is recited to be “at least one rod-shaped reinforcing rod that connects…” Therefore, 35 U.S.C. 112(f) is no longer invoked. See MPEP 2181, I regarding the 3-prong analysis of 35 U.S.C. 112(f). 
Applicant's arguments, see Pg. 6-8 of the response, filed with respect to the 35 U.S.C. 102 and 35 U.SC. 103 rejections of Claims 1-3 have been fully considered but they are not persuasive. 
Regarding Applicant's arguments against the references Lee et al. (US 2015/0118040 A1) and Lyons et al. (US 2016/0195275 A1) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The noting of individual features of Lee and Lyons is not persuasive in showing that the combination would have not been obvious to one of ordinary skill in the art, since the combination is what is used to address the claim. 
As best understood, Applicant argues that Lyons would not be applicable because Lyons fails to teach the presence of hooks. The Office respectfully disagrees. Pg. 8 of the Non-Final rejection filed February 18, 2022 explains: “Although on a different turbine part than that of Lee, the teachings both of Lee and Lyon relate to the reinforcement of walls at the outer end portion of a stator blade assembly. Thus, they are applicable to each other and reasonable pertinent to the problems faced by the application.” Hooks are not required in Lyons for the teaching to be applicable. Rather, Figure 5 of Lyons shows how rod (130) is capable of providing a local stiffness to portions of the stator blade assembly that extend radially from the shroud (100) (Lyons, [0056]). The “hooks” (86, 84) in Figure 6 of Lee are also radially extending portions of a stator blade assembly, therefore one of ordinary skill would recognize the applicability of the teachings of Lyons to the assembly of Lee. 
Regarding the argument that the claimed invention addresses a problem not realized by Lee or Lyons, recognition of a problem in the Specification is not a requirement for determining patentability of the claims. See MPEP 2145, II regarding recognition of additional advantages or latent properties. Patentability is based upon the claimed structure, not the intended use or purpose of said structure. As detailed in the rejection below, the Office believes the prior art combination to result in the structure as required by the claim. In particular, the reinforcement (82) shown in Figure 6 of Lee is considered connecting at least a vicinity of a radially outer end of the front and rear hooks (84, 86). Unless there is a reason to further modify, modifications to the reinforcement would not result in a relocation of the reinforcement to another location. Therefore, the claimed invention is considered obvious in view of Lee and Lyons, since the structure required by the claims is met by the combination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0118040 A1), hereinafter Lee, in view of Lyons et al. (US 2016/0195275 A1), hereinafter Lyons.
Regarding Claim 1, Figures 1 and 6 of Lee teach a turbine stator blade disposed in a working fluid flow path for a gas turbine with a casing (22), comprising: a blade effective part (V) disposed in the working fluid flow path; an outer ring sidewall (80, proximate 20 in Fig. 1) having a plate-shaped portion (portion 82 points to) connecting to a radially outer end portion (top with respect to figures) of the blade effective part (V), a front hook (86) extending radially outward and circumferentially from an upstream end portion side of the plate-shaped portion and having a tip fitting with the casing (22), a rear hook (84) extending radially outward and circumferentially from a downstream end portion side of the plate-shaped portion and having a tip fitting with the casing (22), and a reinforcement (82) that maintains an interval between the front hook (86) and the rear hook (84); and an inner ring sidewall (26) connecting to a radially inner end portion (bottom with respect to figure) of the blade effective part (V), wherein the reinforcement (82) connects at least a vicinity of a radially outer end portion at the front hook (86) and a vicinity of a radially outer end portion at the rear hook (84) [0017, 0026]. Figure 1 shows an overall view while Figure 6 shows a more detailed view of an embodiment regarding the structure of the outer ring sidewall. The stator blade is part of a gas turbine, hence satisfying the definition of a turbine stator blade. 
Lee does not expressly teach wherein the reinforcement is at least one rod-shaped reinforcing rod as claimed. However, rods would have been obvious in view of Lyons. 
Figure 5 of Lyons teaches a stator blade with a reinforcement (130), wherein the reinforcement (130) is at least one rod-shaped reinforcing rod. The rods help tailor the stiffness of the assembly between walls (64A, 122) [0056]. The reinforcement (64 in embodiments of paragraphs [0024-0025] of Lee) taught by Lee helps reduce the displacement between the forward and aft portions in which it is connected to. In other words, the purpose reinforcement is also related to the stiffness of the assembly. Out of all the known ways to modulate stiffness, one of ordinary skill in the art would simply substitute one known way for another, predictably resulting in different assemblies that are capable of having tailored stiffness. Although on a different turbine part than that of Lee, the teachings both of Lee and Lyon relate to the reinforcement of walls at the outer end portion of a stator blade assembly. Thus, they are applicable to each other and reasonable pertinent to the problems faced by the application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine stator blade taught by Lee by simply substituting the reinforcement with one that is at least one rod-shaped reinforcing rod as exemplified by Lyons, predictably resulting in an assembly having a tailored stiffness between the two hooks. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745